Citation Nr: 1019157	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right hand carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

3.  Entitlement to an initial compensable rating for 
bilateral onychomycosis of the feet.

4.  Entitlement to service connection for a rectus abdominus 
muscle strain, claimed as hernia.

5.  Entitlement to service connection for tinea capitis, 
claimed as head fungus, right side.

6.  Entitlement to service connection for left hand carpal 
tunnel syndrome.

7.  Entitlement to service connection for patellofemoral 
syndrome, left knee.

8.  Entitlement to service connection for chronic sinusitis 
and allergic rhinitis.

9.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 
2001.

The Board has considered the Veteran's contentions regarding 
the procedural history of the matters currently before the 
Board, as reflected in a statement received from the Veteran 
in January 2009 but apparently not associated with the claims 
file until after the Board's remand of this matter to the RO 
in August 2009.  Upon review of the claims file, the Board 
finds the Veteran's contentions as to the procedural history 
of this appeal to be correct.

Consequently, the Board here finds that the nine claims at 
issue in this appeal come to the Board of Veterans' Appeals 
on appeal from a rating decision dated in May 2001, prior to 
the Veteran's discharge from active service, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  As correctly reflected in the RO's 
March 2010 certifications of appeal, the Veteran was first 
provided notice of the May 2001 rating decision by a letter 
dated in July 2002 issued by the Atlanta, Georgia, VA RO.  
The July 2002 RO letter, at page three, paragraph two, 
specifically provided the Veteran a period of one year from 
the date of the July 2002 letter to appeal the enclosed May 
2001 RO rating decision pertaining to the issues currently on 
appeal.  

A notice of disagreement was received from the Veteran in 
April 2003, within one year of the July 2002 RO letter, with 
accompanying VA records of treatment for bilateral carpal 
tunnel syndrome, nail fungus, and neck pain, dated from 
August and September 2002, which are to be considered as 
filed in connection with the Veteran's original claims.  See 
38 C.F.R. § 3.156(b) (new and material evidence received 
prior to expiration of appeal period will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period).  The RO 
issued a statement of the case by a letter dated March 30, 
2004, and the Veteran's VA Form 9 was timely received on 
April 9, 2004, within 60 days of the statement of the case, 
conferring upon the Board jurisdiction over the matters set 
forth on the title page of this decision.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302 (2009).

As a result of the above-described procedural history in this 
appeal, the Veteran's increased rating claims will now be 
construed as initial rating claims dating back to the date of 
discharge from service; and those claims previously 
characterized as requiring new and material evidence for 
reopening will now be construed by the Board as original 
claims for service connection.  These jurisdictional 
determinations are only of benefit to the Veteran's claims on 
appeal and in no way prejudice his claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (Veteran must be given adequate 
notice of need to present evidence and argument and 
opportunity for hearing on question not previously considered 
by RO, unless Board can show Veteran is not prejudiced by 
Board's decision without prior consideration of question by 
RO).  

The matters on appeal were the subject of a Board remand 
dated in August 2006, for the purpose of scheduling a Travel 
Board hearing, which was conducted in January 2007.  The 
hearing was conducted by a Veterans Law Judge who is 
currently no longer at the Board.  In August 2009, the 
Veteran specifically declined to exercise his right to a new 
hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707.

In July 2007, the Board issued a decision by which it denied 
a rating in excess of 10 percent for carpal tunnel syndrome 
of the right hand.  In a December 2008 Memorandum Decision, 
the Court of Appeals for Veterans Claims vacated the Board's 
decision to the extent it denied an initial rating in excess 
of 10 percent for carpal tunnel syndrome of the right hand, 
and remanded the matter for further development and 
adjudication.

Also in July 2007, the Board remanded those issues numbered 
(2) through (9) on the first two pages of this decision.  All 
nine of the issues currently before the Board were again 
remanded to the Agency of Original Jurisdiction in August 
2009, although issues (2) through (9) had not yet been 
recertified for appeal as of that time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In today's decision, the Board grants entitlement to service 
connection for carpal tunnel syndrome of the left hand.  The 
eight remaining issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed as having carpal tunnel 
syndrome of the left hand on clinical testing and evaluation 
by a VA clinician in February 2001, during active service; 
the examining VA clinician opined that the carpal tunnel 
syndrome involved current residuals and would require further 
treatment.

2.  The Veteran has provided credible histories and testimony 
as to continuity of symptomatology of left carpal tunnel 
syndrome from February 2001, during service, through at least 
August and September 2002, subsequent to active service and 
during the pendency of the current claim for service 
connection.

3.  The Veteran was treated at VA for carpal tunnel syndrome 
of the left hand in August 2002 and September 2002.


CONCLUSION OF LAW

Carpal tunnel syndrome of the left hand was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
As discussed below, sufficient evidence is of record to grant 
the Veteran's claim for service connection for carpal tunnel 
syndrome of the left hand.  Therefore, no further notice or 
development is needed with respect to this claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or 
symptoms of disability, susceptible of lay observation.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Service connection is in effect for right carpal tunnel 
syndrome.  He seeks service connection for carpal tunnel 
syndrome of the left hand.  

At a VA examination conducted in February 2001, prior to 
discharge from service in July 2001, the Veteran complained 
of difficulty with grip and paresthesias in the first three 
digits of each hand.  On physical examination of the wrists, 
there was some positive direct compression to both wrists 
exhibiting carpal tunnel with paresthesias to 3 digits with 
Phalen's and Tinel's testing.  He had a decreased grip to 
both hands.  There was 4 of 5 grip bilaterally but good 
dexterity.  The diagnosis was bilateral carpal tunnel 
syndrome with residuals.  The examiner opined that the 
Veteran had bilateral carpal tunnel syndrome with residuals, 
and would require further treatment.  

In a statement signed by the Veteran in February 2001, the 
Veteran wrote that he had arthritis in both hands and 
indicated that he would seek service connection for arthritis 
of both hands and carpal tunnel syndrome of the left wrist.  
(February 2001 X-rays of the hands were negative 
bilaterally.)

At a service discharge examination in April 2001, clinical 
evaluation of the upper extremities was indicated to be 
normal, with no details of examination or history provided.  
The Veteran indicated in a report of medical history by 
checked box that he had experienced swollen or painful 
joints, and arthritis, rheumatism, or bursitis; there was no 
entry provided for response specific to the hands or wrists.

In August 2002 the Veteran sought treatment at a VA primary 
care clinic, including for carpal tunnel syndrome.  He 
indicated service connection was in effect for right hand 
carpal tunnel syndrome (as he had been informed by the RO by 
a letter dated in July 2002).  On treatment he was noted to 
have pain of 4/10 to 6/10 in both wrists.  The diagnosis was 
median nerve paralysis-whether of one or both upper 
extremities was not specified.  He was referred to physical 
therapy for treatment of median nerve paralysis.  During 
occupational therapy he was provided bilateral carpal tunnel 
wrist supports to immobilize his wrists for work.

At his January 2007 Board hearing, the Veteran testified that 
he began experiencing problems with his left hand during 
service before he began experiencing problems with his right 
hand.  He indicated that the left wrist was more painful than 
the right wrist.  He was wearing braces on both wrists at the 
hearing.  He indicated that during service he had continuous 
problems with both wrists and was told to take ibuprofen for 
his complaints.  He related that post-service VA had 
prescribed bilateral wrist splints and dipping his hands in 
paraffin wax to treat his symptoms.  

In evaluating the evidence of record, the Board notes that 
the Veteran was diagnosed as having carpal tunnel syndrome of 
both the left and right hands on clinical testing and 
evaluation by a VA clinician in February 2001, during active 
service; the examining VA clinician opined that the carpal 
tunnel syndrome involved current residuals and would require 
further treatment.  The Veteran has provided credible 
histories and testimony as to continuity of symptomatology of 
left carpal tunnel syndrome from February 2001, during 
service, through the at least August and September 2002, 
subsequent to active service.  This is competent evidence of 
current disability during the pendency of the current claim 
for symptoms attributable to the in-service diagnosis of 
carpal tunnel syndrome.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  That the Veteran was treated at VA for bilateral 
carpal tunnel syndrome in August 2002 and September 2002, and 
prescribed bilateral wrist splints, is further evidence 
demonstrating current disability in his claim for service 
connection for left hand carpal tunnel syndrome.  McClain v. 
Nicholson, 21 Vet. App. 319, 321-323 (2007).  

As there is competent medical evidence of in-service carpal 
tunnel syndrome of the left hand, credible lay testimony of 
continuity of symptomatology, and VA medical treatment for 
left hand carpal tunnel syndrome consistent with the findings 
of the in-service diagnosis, the criteria for service 
connection for carpal tunnel syndrome of the left hand are 
met.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges that the upper extremities were found 
to be normal at the Veteran's April 2001 service discharge 
examination; however, it appears that the service discharge 
examination was not nearly as detailed or thorough as the 
February 2001 VA examination, either as to the history 
recorded or the physical findings and clinical testing on 
examination.  The VA examination specifically included 
diagnostic clinical testing for carpal tunnel syndrome of the 
left hand, which was positive.  The Board therefore affords 
the February 2001 in-service VA examination far more 
probative weight than the April 2001 service discharge 
examination.

As the evidence is at least in equipoise as to whether the 
Veteran has experienced a the disability of carpal tunnel 
syndrome of the left hand during the pendency of the current 
claim for service connection, and is at least in equipoise as 
to whether the current disability began during active 
service, the benefit of the doubt rule is for application in 
resolution of this appeal.  See 38 C.F.R. § 3.102.  
Accordinigly, entitlement to service connection for carpal 
tunnel syndrome of the left hand is warranted. 


ORDER

Service connection for carpal tunnel syndrome of the left 
hand is granted.


REMAND

In a statement received by the RO in January 2009, but 
apparently not associated with the claims file until after 
the Board's remand of this matter in August 2009, the Veteran 
identified his VA vocational rehabilitation records as 
relevant to his claims on appeal.  In summarizing his 
contentions he wrote that "[i]n no way could this be non-
related to my current chronic disabilities that were claimed 
initially and [a]ppealed correctly."  In an e-mail from the 
Veteran to the RO received in December 2009, the Veteran 
continued to allege error insofar as the RO had not 
considered evidence pertaining to VA vocational 
rehabilitation in consideration of his claims for service 
connection and for higher ratings.  

Additionally, it appears that there may be relevant records 
of VA treatment that have not been obtained and associated 
with the claims file, to include records of treatment during 
the years shortly after service, which may be relevant to his 
service connection claims in establishing continuity of 
symptomatology or a relationship between post-service 
disability and his period of active service, or the severity 
of conditions for which the Veteran seeks a higher initial 
rating.  For example, a March 2003 record of treatment 
indicates by computerized past medical history that the 
Veteran was initially treated by VA for neck pain in November 
2002 and first treated by VA for onychomycosis in October 
2002, and was being prescribed medication for pain and fungal 
infection; however, the corresponding records of VA treatment 
do not appear to be associated with the claims file.  Also, 
at his January 2007 Board hearing (see Board hearing 
transcript, page 8), the Veteran testified that "somewhere 
around 2002" he had physical therapy at VA that included 
deep massages of the back and neck; the claims file contains 
occupational therapy records for treatment of bilateral 
carpal tunnel syndrome, but not records of physical therapy 
for back and neck disability.

Additionally, a January 2010 record of VA treatment indicates 
that an order was placed by VA for a fee-basis consult for 
ongoing foot pain, nail pain and onychomycosis.  Records of 
such a consult would be relevant to the Veteran's claim for a 
higher initial rating of onychomycosis.

VA's duty to assist the Veteran in development of his claim 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) 
(West 2002).  In accordance with these provisions, the Board 
finds that a remand of this case is warranted, so the RO can 
ensure that all available VA and non-VA treatment records are 
obtained, to particularly include the Veteran's VA vocational 
rehabilitation records.  See 38 C.F.R. § 3.159(c); Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that relevant VA treatment records 
are considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

With respect to the Veteran's claim of service connection for 
low back disability, service treatment records indicate that 
the Veteran was involved in a motor vehicle accident in 
December 1995, in which a car he was driving was struck on 
the passenger side.  The initial service treatment record 
indicates that the Veteran experienced "multiple trauma."  
A December 1995 service treatment record additionally 
includes diagnoses of cervical cranial syndrome, and lumbar 
sprain/strain.  Lumbar X-rays taken in December 1995 revealed 
a moderate tilting of the lumbar spine to the left beginning 
at L5 and extending superiorly into the thoracic spine.  
There was also decreased disc spacing at L5-S1 with L5/S1 IVF 
encroachment.  The Veteran continued to occasionally seek 
treatment for back pain for the following two years.  X-rays 
of the lumbar spine taken since that time have been 
interpreted as normal.  At a pre-discharge VA examination in 
February 2001 there was some mild spasm noted to the 
bilateral paraspinals with some mild diffuse tenderness.  The 
examiner's diagnosis was chronic mechanical lower back pain 
with residuals requiring further treatment.  Post-service VA 
treatment records continue to reflect complaints of low back 
pain, but the Board cannot ascertain any prevailing opinion 
as to the appropriate current diagnosis.  Psychiatric records 
in particular record continuing Axis III notations pertaining 
to complaints of low back pain.  

A January 2010 report of phone contact with the Bay Pines VA 
Medical Center reflects that the symptoms may have recently 
become markedly worse, including low back pain described as 
10/10, and difficulty walking.  It was recommended to the 
Veteran that he seek treatment in the emergency room.  The 
nurse with whom the Veteran spoke recorded that she suspected 
that the Veteran had a herniated disc.  A record of January 
2010 VA primary care treatment indicates that pain management 
was required for the Veteran's low back pain.  

As there is an in-service injury to the low back, evidence of 
in-service and current disability, and evidence of continuity 
of symptomatology, but insufficient evidence to relate a 
current diagnosis to an in-service disease or injury, the 
Board finds that a VA examination and opinion as to whether 
the Veteran has experienced post-service low back disability 
that began during active service or is related to any 
incident of service is warranted.  See 38 U.S.C.A. 
§ 5103A(d).

Additionally, the Board finds that more current and thorough 
VA examination findings are required for the claims for 
higher initial ratings for onychomycosis and cervical strain.  
The most recent compensation examination results are from 
June 2003 and do not address all relevant rating criteria.  
See 38 U.S.C.A. § 5103A(d).

Also, as should be evident from the above discussion, 
additional relevant evidence has been received into the 
claims file subsequent to the most recent supplemental 
statement of the case, issued in November 2009, but prior to 
recertification of this appeal in March 2010.  The RO/AMC 
should ensure consideration of all newly received relevant 
evidence in readjudication of the claims on appeal, to 
include consideration of this evidence in a supplemental 
statement of the case.  See 38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated the disabilities 
at issue in this appeal during the period 
from July 2001 to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies that have not been previously 
obtained and associated with the claims 
file.

The records sought must include 1) a copy or 
an original of the Veteran's VA Vocational 
Rehabilitation file, and 2) all records of 
VA treatment, including physical therapy and 
occupational therapy, for the period from 
July 2001 through March 2003; 3) records of 
a fee-basis consult for foot pain, nail pain 
and onychomycosis, as ordered per a January 
2010 VA record of primary care treatment.

2.  Once all available relevant medical 
records have been received, make 
arrangements with the appropriate VA medical 
facility for the Veteran to be afforded an 
examination with an appropriate clinician 
for the purpose of determining whether it is 
at least as likely as not that the Veteran 
has current low back disability that began 
during service or is related to some 
incident of service.  

(a) The RO should send the claims file to 
the examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the records pertaining 
to the following:  

Records of in-service treatment reflect 
that the Veteran was treated for injuries 
incurred in a motor vehicle accident in 
December 1995, in which a car he was 
driving was struck on the passenger side.  
A December 1995 service treatment record 
includes diagnoses of cervical cranial 
syndrome, and lumbar sprain/strain.  
Lumbar X-rays taken in December 1995 
revealed a moderate tilting of the lumbar 
spine to the left beginning at L5 and 
extending superiorly into the thoracic 
spine.  There was also decreased disc 
spacing at L5-S1 with L5/S1 IVF 
encroachment.  The Veteran continued to 
occasionally seek treatment for back pain 
for the following two years.  

At a pre-discharge VA examination in 
February 2001 there was some mild spasm 
noted to the bilateral paraspinals with 
some mild diffuse tenderness.  The VA 
examiner's diagnosis was chronic 
mechanical lower back pain with residuals 
requiring further treatment.  

Post-service VA treatment records continue 
to reflect complaints of low back pain.  

A January 2010 report of phone contact 
with the Bay Pines VA Medical Center 
reflects that the symptoms have recently 
become markedly worse, including low back 
pain described as 10/10, and difficulty 
walking.  It was recommended to the 
Veteran that he seek treatment in the 
emergency room.  The nurse with whom the 
Veteran spoke recorded that she suspected 
that the Veteran had a herniated disc.  

A record of January 2010 VA primary care 
treatment indicates that pain management 
was required for the Veteran's low back 
pain.

(b) The examiner should provide a diagnosis 
for and describe the nature of each disease 
or injury of the low back found upon 
examination.  

(c) For each low back disability diagnosed, 
the examiner must opine whether it is at 
least as likely as not that the condition 
began during active service, or was caused 
or aggravated by any incident of service.  
In doing so, the examiner must specifically 
acknowledge and discuss the Veteran's 
report of a continuity of symptoms since 
service.

(d) The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  The Veteran should further be scheduled 
for examinations with appropriate clinicians 
to for the purpose of ascertaining the 
current severity of his service-connected 
cervical strain and service-connected 
onychomycosis of the feet.

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed.

The examination for onychomycosis should 
include a findings as to the percentage of 
the body involved in the fungal infection 
and whether the Veteran requires systemic or 
topical medication for the infection.  The 
examiner should further indicate all 
symptoms, residuals or conditions caused by 
or aggravated by service-connected 
onychomycosis, as distinguished from other 
nonservice-connected disabilities such as 
plantar fasciitis or diabetes mellitus.

4.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any rectus abdominus muscle 
strain, skin disability of the head, left 
knee disability, sinusitis and rhinitis 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that any such 
disability found to be present had its 
onset in or is related to service.  In 
doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
skin symptomatology since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

5.  Then readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, which includes consideration of all 
relevant evidence received prior to 
recertification of this appeal, and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


